DIXON, Justice.
These cases were consolidated for argument because they involved the identical issue.
In Moore v. Board of Commissioners of the Port of New Orleans, 256 So.2d 138, the Court of Appeal affirmed the dismissal of a damage suit against the Board, the plaintiff alleging that he had been injured when his leg went through a hole in a rotted wharf owned by the Board.
In Clark v. Board of Commissioners of the Port of New Orleans, 258 So.2d 412, the Court of Appeal affirmed the dismissal of a damage suit against the Board brought after plaintiff was injured when the forklift he was operating fell through some rotted timbers on the Board’s wharf.
In each case the Board filed exceptions which were sustained for the reason that the Board is an agency of the State, and protected by the State’s sovereign immunity from suit in tort.
For the reasons assigned in Board of Commissioners of Port of New Orleans v. Splendour Shipping & Enterprises Company, Inc. et al., La., 273 So.2d 19, this day decided, both cases are reversed and remanded for further proceedings.